                  So Ordered.

 Dated: February 8th, 2021
        1

        2

        3

        4

        5

        6

        7

        8

        9
       10

       11

       12                                  UNITED STATES BANKRUPTCY COURT
       13                                  EASTERN DISTRICT OF WASHINGTON
       14     In re:                                             Chapter 11
       15     EASTERDAY RANCHES, INC.,                           Case No. 21-00141-WLH11
       16
                                              Debtor.
       17     In re:                                             Chapter 11
       18     EASTERDAY FARMS, a Washington                      Case No. 21-00176-WLH11
              general Partnership
       19                                                        EX PARTE ORDER (A)
       20                                     Debtor.            DIRECTING THE JOINT
                                                                 ADMINISTRATION OF THESE
       21                                                        CASES AND (B) LIMITING
       22                                                        SCOPE OF NOTICE
       23              Upon the motion (the “Motion”) of Easterday Ranches, Inc. (“Ranches”) and
       24     Easterday Farms, a Washington general partnership (“Farms”), the above-captioned
       25
              debtors and debtors-in-possession (collectively, the “Debtors”) pursuant to Rules
       26


              ORDER DIRECTING JOINT ADMINISTRATION                                  B USH K ORNFELD            L LP
                                                                                             LAW OFFICES
              AND LIMITING SCOPE OF NOTICE – Page 1                                     601 Union St., Suite 5000
                                                                                     Seattle, Washington 98101-2373
                                                                                        Telephone (206) 292-2110
              DOCS_LA:335788.1 20375/002                                                Facsimile (206) 292-2104
eb08gv01zt
             21-00141-WLH11          Doc 78   Filed 02/08/21   Entered 02/08/21 15:10:47      Pg 1 of 8
        1     1015(b), 2002, and 9007 of the Federal Rules of Bankruptcy Procedure and Rules

        2     1015-1(b) and 2002-1 of the Local Rules of the United States Bankruptcy Court for
        3     the Eastern District of Washington, for an order (a) authorizing the joint
        4     administration of these cases for procedural purposes only, including the use of
        5
              consolidated lists, and that the court maintain one file and one docket for all of the
        6
              Cases under the lead case: In re Easterday Ranches, Inc.; and (b) approving a Limited
        7
              Mailing List and a limited notice procedure, all as more fully set out in the Motion1;
        8

        9     and upon consideration of the First Day Declaration; it further appearing that the court

       10     has jurisdiction over this matter; and it further appearing that the relief requested in
       11     the Motion is in the best interests of the Debtors, their estates and their creditors; and
       12     after due deliberation and sufficient cause appearing therefor, it is hereby:
       13
                      ORDERED that the Motion [ECF No. 74] is granted; and it is further
       14
                      ORDERED that the above-captioned chapter 11 cases be, and hereby are,
       15
              consolidated for procedural purposes only and shall be jointly administered by the
       16

       17     court under Case No. 21-00141-WLH11, which joint administration shall include the

       18     following:
       19             (a)      use of a single pleadings docket for administrative matters under the lead
       20                      case: In re Easterday Ranches, Inc.; and the filing, lodging and docketing
       21
                               of pleadings and orders, where appropriate;
       22
                      (b)      use of a single pleading caption;
       23

       24

       25

       26
              1
                  Capitalized terms used but not otherwise defined herein shall have the meanings
                  ascribed to them in the Motion.

              ORDER DIRECTING JOINT ADMINISTRATION                                  B USH K ORNFELD            L LP
                                                                                             LAW OFFICES
              AND LIMITING SCOPE OF NOTICE – Page 2                                     601 Union St., Suite 5000
                                                                                     Seattle, Washington 98101-2373
                                                                                        Telephone (206) 292-2110
              DOCS_LA:335788.1 20375/002                                                Facsimile (206) 292-2104
eb08gv01zt
             21-00141-WLH11          Doc 78   Filed 02/08/21   Entered 02/08/21 15:10:47      Pg 2 of 8
        1             (c)      use of a consolidated mailing matrix (or matricies), and the combining of

        2                      notices to creditors and other parties-in-interest, where appropriate;
        3             (d)      combined scheduling of hearings, where appropriate;
        4             (e)      consolidated billing by professionals employed by the estates, subject to
        5
                               review and apportionment of billing should the need arise; and
        6             __________________________________________________
                      (f) joint and several liability of the Debtors’ estates for general
        7
                               ________________________________________
                               administrative expenses that equally benefit all the estates; and
        8

        9             (g)      joint handling of other administrative matters that may aid in the

       10                      expeditious and economical administration of the Debtors’ estates; and
       11                      it is further
       12             ORDERED that nothing contained in this Order or the Motion shall be deemed
       13
              or construed as directing or otherwise effecting a substantive consolidation of the
       14
              above-captioned cases; and it is further
       15
                      ORDERED that pleadings in these chapter 11 cases shall be required to bear a
       16

       17     caption substantially in the form of the caption attached hereto as Exhibit A; and it is

       18     further
       19             ORDERED that a docket entry shall be made in each of the above-captioned
       20     cases substantially as follows:
       21
                      To assist creditors, the Debtors propose that the Clerk of the Court place the
       22
              following notation in the docket for each of the Debtors’ Chapter 11 Cases:
       23

       24
                               An Order has been entered in this case directing the
                               procedural consolidation and joint administration of the
       25                      chapter 11 cases of Easterday Ranches, Inc. (Case No. 21-
       26
                               00141-WLH11) and Easterday Farms, a Washington general
                               partnership (Case No. 21-00176-WLH11.

              ORDER DIRECTING JOINT ADMINISTRATION                                   B USH K ORNFELD            L LP
                                                                                              LAW OFFICES
              AND LIMITING SCOPE OF NOTICE – Page 3                                      601 Union St., Suite 5000
                                                                                      Seattle, Washington 98101-2373
                                                                                         Telephone (206) 292-2110
              DOCS_LA:335788.1 20375/002                                                 Facsimile (206) 292-2104
eb08gv01zt
             21-00141-WLH11          Doc 78    Filed 02/08/21   Entered 02/08/21 15:10:47      Pg 3 of 8
        1                      Consult the Docket in Case No. 21-00141-WLH11 for all
                               matters affecting these cases;
        2

        3     and it is further
        4             ORDERED that the following matters (the “Limited Notice Matters”) shall be
        5     served on a limited service list:
        6
                      • any proposed use, sale, or lease of property of the estate pursuant to § 363
        7               and Bankruptcy Rules 2002(a)(2), 4001(b), and 6004;
        8
                      • any proposed debtor in possession financing or use of cash collateral;
        9
                      • any proposed extension of the Debtors’ exclusive time to file a plan of
       10               reorganization and solicit acceptance thereof (including, without limitation,
       11               the time to file a disclosure statement) pursuant to § 1121 and Bankruptcy
                        Rule 3016;
       12

       13             • any proposed approval of a compromise or settlement of a controversy
                        pursuant to Bankruptcy Rules 2002(a)(3) and 9019 and/or § 363;
       14
                      • any proposed abandonment or disposition of property of the estate pursuant
       15
                        to § 554 and Bankruptcy Rules 6007(a) or (c);
       16
                      • any proposed assumption, assumption and assignment or rejection of
       17               contracts or leases pursuant to § 365 and Bankruptcy Rule 6006(a) or (c);
       18               any proposal to prohibit or condition the use, sale or lease of property
                        pursuant to § 363 or Bankruptcy Rule 4001(a);
       19

       20             • any proposed objections to claims pursuant to § 502 or Bankruptcy Rules
                        3002, 3003 or 3007;
       21
                      • any verified statement filed by any entity or committee (other than those
       22
                        appointed pursuant to §§ 1102 or 1104) representing more than one creditor
       23               pursuant to Bankruptcy Rule 2019(a) and any motion filed in respect thereof
                        pursuant to Bankruptcy Rule 2019(b);
       24

       25             • any proposed application for employment of professionals pursuant to §§
                        327, 1103 or 1104 or Bankruptcy Rule 2014;
       26


              ORDER DIRECTING JOINT ADMINISTRATION                                  B USH K ORNFELD            L LP
                                                                                             LAW OFFICES
              AND LIMITING SCOPE OF NOTICE – Page 4                                     601 Union St., Suite 5000
                                                                                     Seattle, Washington 98101-2373
                                                                                        Telephone (206) 292-2110
              DOCS_LA:335788.1 20375/002                                                Facsimile (206) 292-2104
eb08gv01zt
             21-00141-WLH11          Doc 78   Filed 02/08/21   Entered 02/08/21 15:10:47      Pg 4 of 8
        1             • any proposed application for compensation or reimbursement of expenses of
                        professionals, pursuant to §§ 328, 329, 330, or 331 and Bankruptcy Rules
        2
                        2002(a)(6), 2016, 2017, and 6005; except as provided by other orders of this
        3               Court;
        4             • a hearing on any other contested matter in this Case that requires notice to
        5               all creditors or equity holders pursuant to the Bankruptcy Code, Bankruptcy
                        Rule 9014, or the LBR; and
        6

        7
                      • all other pleadings, papers, and requests for relief or other order of the Court,
                        except as limited below, and it is further
        8
                      ORDERED that that the Limited Notice Matters include all the “first day”
        9
       10     motions filed on or around the Petition Date; and it is further
       11             ORDERED that with respect to the Limited Notice Matters, such matters shall
       12     be heard on regular notice served by first-class mail upon only: (a) counsel to the
       13
              Debtors (i) Pachulski Stang Ziehl & Jones LLP, 10100 Santa Monica Blvd., 13th
       14
              Floor, Attn: Richard M. Pachulski, Esq. and Jeffrey W. Dulberg, Esq. and (ii) Bush
       15
              Kornfeld LLP, 601 Union Street, Suite 5000, Seattle, WA 98101, Attn: Thomas A.
       16
              Buford, Esq. and Richard B. Keeton, Esq.), (b) the Office of the United States Trustee,
       17

       18     920 W. Riverside Ave., Suite 593, Spokane, WA 99201, Attn: Gary W. Dyer, Esq.
       19     (c) the creditors appearing on the list filed in accordance with Bankruptcy Rule
       20     1007(d) by the Debtors unless and until a Committee is appointed and it retains
       21
              counsel, then in such event, to counsel for the Committee, (d) the United States of
       22
              America, by service to the (i) Attorney General of the United States Bankruptcy &
       23
              Collections Unit, 800 Fifth Avenue Suite 2000, Seattle, WA 98104 and the (ii) United
       24
              States Attorney for the Eastern District of Washington, PO Box 1494, Spokane, WA
       25

       26     99210-1494, and (iii) any department or agency of the United States of America that


              ORDER DIRECTING JOINT ADMINISTRATION                                  B USH K ORNFELD            L LP
                                                                                             LAW OFFICES
              AND LIMITING SCOPE OF NOTICE – Page 5                                     601 Union St., Suite 5000
                                                                                     Seattle, Washington 98101-2373
                                                                                        Telephone (206) 292-2110
              DOCS_LA:335788.1 20375/002                                                Facsimile (206) 292-2104
eb08gv01zt
             21-00141-WLH11          Doc 78   Filed 02/08/21   Entered 02/08/21 15:10:47      Pg 5 of 8
        1     is affected by the Limited Notice Matter until counsel for the United States makes an

        2     appearance on behalf of that department or agency, and, thereafter on that counsel, (e)
        3     the State of Washington, by service to the Attorney General of Washington at the
        4     address listed in item (f) above, and any department or agency of the State that is
        5
              affected by the Limited Notice Matter until counsel for the State makes an appearance
        6
              on behalf of that department or agency, and thereafter on that counsel, (g) parties that
        7
              file with the Court and serve upon the Debtors requests for notice of all matters in
        8

        9     accordance with Bankruptcy Rule 2002(i) and who expressly request hard copy

       10     service (and absent such request, will receive service electronically, consistent with
       11     LBR 2002-1(b)(3)), (h) all secured creditors, and (i) any party with a pecuniary
       12     interest in the subject matter of the particular Limited Notice Matter or its counsel
       13
              (collectively, the “Limited Mailing List”); and it is further
       14
                      ORDERED that, notwithstanding the foregoing, the relief granted herein does
       15
              not affect the rights of all creditors to receive notice of the following matters or
       16

       17     proceedings: (i) the date fixed for filing proofs of claim; (ii) the time fixed for filing

       18     objections to any disclosure statement and any hearing to consider approval of any
       19     disclosure statement; (iii) the time fixed for accepting, rejecting, or objecting to
       20     confirmation of a plan or any modification thereof and the hearing thereon; (iv) the
       21
              entry of an order confirming a plan; and (v) a hearing regarding the dismissal or
       22
              conversion of this Case (the “Complete Notice Matters”); and it is further
       23
                      ORDERED that this Court shall, and hereby does, retain jurisdiction with
       24

       25
              respect to all matters arising from or related to the implementation and interpretation

       26     of this Order.

              ORDER DIRECTING JOINT ADMINISTRATION                                  B USH K ORNFELD            L LP
                                                                                             LAW OFFICES
              AND LIMITING SCOPE OF NOTICE – Page 6                                     601 Union St., Suite 5000
                                                                                     Seattle, Washington 98101-2373
                                                                                        Telephone (206) 292-2110
              DOCS_LA:335788.1 20375/002                                                Facsimile (206) 292-2104
eb08gv01zt
             21-00141-WLH11          Doc 78   Filed 02/08/21   Entered 02/08/21 15:10:47      Pg 6 of 8
        1                                             ///End of Order///

        2     PRESENTED BY:
        3     /s/ Thomas A. Buford
              THOMAS A. BUFORD, III (WSBA 52969)
        4     BUSH KORNFELD LLP
        5
              RICHARD M. PACHULSKI (Admitted Pro Hac Vice)
        6     JEFFREY W. DULBERG (Admitted Pro Hac Vice)
        7
              JASON H. ROSELL (Pro Hac Vice Pending)
              PACHULSKI STANG ZIEHL & JONES LLP
        8
              Proposed Attorneys for Debtors and
        9     Debtors in Possession
       10
              * Change made by court
       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25

       26


              ORDER DIRECTING JOINT ADMINISTRATION                                  B USH K ORNFELD            L LP
                                                                                             LAW OFFICES
              AND LIMITING SCOPE OF NOTICE – Page 7                                     601 Union St., Suite 5000
                                                                                     Seattle, Washington 98101-2373
                                                                                        Telephone (206) 292-2110
              DOCS_LA:335788.1 20375/002                                                Facsimile (206) 292-2104
eb08gv01zt
             21-00141-WLH11          Doc 78   Filed 02/08/21   Entered 02/08/21 15:10:47      Pg 7 of 8
                                                            EXHIBIT A




                                          UNITED STATES BANKRUPTCY COURT
                                          EASTERN DISTRICT OF WASHINGTON
                 In re:                                                Chapter 11
                 EASTERDAY RANCHES, INC., et al.                       Lead Case No. 21-00141
                                                                       Jointly Administered
                                                    Debtors. 1




             1
                  The Debtors along with their case numbers are as follows: Easterday Ranches, Inc.,
                  (21-00141) and Easterday Farms, a Washington general partnership (21-00176-
                  WLH11).

             DOCS_LA:335788.1 20375/002
eb08gv01zt
                 21-00141-WLH11            Doc 78     Filed 02/08/21   Entered 02/08/21 15:10:47   Pg 8 of 8
